                                                  6/8/2021
Memorandum Endorsement
Joseph Hauser III & Joseph T. Hauser, Jr. v. State Farm Mutual Automobile Insurance Co.,
7:21-cv-04673 (NSR)
On April 21, 2021, a Summons and Notice was filed in the New York Supreme Court, Rockland
County, captioned Joseph Hauser III & Joseph T. Hauser, Jr. v. State Farm Mutual Automobile
Insurance Co., index number 032104/2021. (ECF No. 1-1.) Subsequently, an Affidavit of
Service was filed on May 3, 2021, and a Notice of Appearance and Demand for Complaint was
filed on May 20, 2021. (Id.) Within 30 days of service of the Complaint, on May 25, 2021,
Defendant State Farm Mutual Automobile Instance Co. (“Defendant” or “State Farm”) filed a
Petition for Removal to Federal Court with this Court, asserting diversity jurisdiction as the
basis for subject matter jurisdiction. (ECF No. 1.)
On May 27, 2021, after the matter was removed to this Court, Defendant sought leave to file a
motion for a more definite statement on the grounds that Plaintiffs’ Summons and Notice was
insufficient to permit Defendant to answer with affirmative defenses. (ECF No. 7.) On June 1,
2021, the Court ordered Plaintiffs to: (1) respond to the letter on or before June 8, 2021 and (2)
file a notice of appearance in this matter. (ECF No. 8.) On June 6, 2021, Plaintiffs filed an
affidavit purporting to oppose removal on the grounds that State Farm “is operating and
conducting business in New York and upon information and belief subject to the jurisdiction of
New York courts.” (ECF No. 10.) Plaintiff also appears to have misfiled its verified complaint,
still bearing the caption from the transferor New York state court. (ECF No. 9.)
Plaintiffs’ application to remand this case back to the transferor state court is DENIED without
prejudice to seeking such relief through the filing of a proper motion for remand. As an initial
matter, Plaintiffs’ purported opposition to removal is procedurally deficient insofar as Plaintiffs
failed to first seek a pre-motion conference to discuss and seek leave from this Court to file a
motion for remand. See Judge Román’s Individual Practices in Civil Cases 3(A)(ii); 28 U.S.C. §
1447(c). Separately, from a review of Plaintiffs’ opposition, it appears their papers are
substantively deficient as well insofar as the only purported basis for remand asserted by
Plaintiffs is that State Farm “is operating and conducting business in New York,” and the
operative question for the purposes of ascertaining the citizenship of a corporation is not whether
a corporation does business in a state, but whether they are incorporated in that state or have a
principal place of business in that state. See 28 U.S.C. § 1332(c). If Plaintiffs’ were to file a
motion for remand supported solely by the argument that State Farm conducts business in New
York state, it would be promptly denied.
To the extent that Plaintiffs still intend to seek remand to state court, and have a colorable basis
for doing so (bearing in mind that the Affidavit of Wayne A. Gavioli failed to raise any colorable
basis for remand), the Court grants Plaintiffs’ leave to file a motion for remand according to the
following briefing schedule: (1) Plaintiffs’ moving papers to be served (not filed) on July 8,
2021; (2) Defendant’s opposition papers to be served (not filed) on August 9, 2021; and (3)
Plaintiffs’ reply papers to be served on August 24, 2021.
All motion documents shall be filed by the respective parties on the reply date, August 24, 2021.
The parties shall provide two courtesy copies of their respective motion papers to Chambers on
the date they are served upon opposing counsel. As long as Judge Román’s Emergency Rules
remain in place, the parties shall also provide electronic courtesy copies of their respective
motion papers to Chambers via email as the documents are served.
Separately, the Court orders Plaintiffs’ counsel to immediately file a notice of appearance in this
matter. Defendant is directed to serve a copy of this endorsement on Plaintiffs’ counsel as soon
as possible and to file proof of service with this Court. This is the second time this Court has
been forced to ask Defendant’s counsel to keep Plaintiffs abreast of developments in a case that
Plaintiffs initiated. Further failure to file a notice of appearance may result in costs being
imposed on Plaintiffs’ counsel.
Finally, in light of Plaintiffs’ filing of a verified complaint (ECF No. 10), the Court considers
Defendant’s proposed motion for a more definite statement largely moot. Accordingly,
Defendant’s pre-motion application (ECF No. 7) is DENIED without prejudice. To the extent
that Defendant still seeks to file a motion for a more definite statement, or to file a motion to
dismiss the complaint, it is to file a pre-motion letter on or before June 14, 2021 specifying the
proposed motion, basis for that motion, and whether the Defendant intends to brief this motion
simultaneously with any motion for remand filed by Plaintiffs. In order to afford the parties time
to sort out this barrage of applications, and the sequencing of motions, Defendant’s responsive
pleading deadline is held in abeyance through June 14, 2021 to the extent that denial of its pre-
motion application is at all consequential in this respect.
The Clerk of the Court is kindly directed to terminate the Motion at ECF No. 7.




Dated: June 8, 2021
       White Plains, New York
HURWITZ & FINE, P.C.

Nelson S. Roman, US District Judge
United States Courthouse
May 27, 2021
Page 2

The summons with notice is insufficient for an adequate answer with affirmative defenses. It is
so unintelligible that that a responsive pleading cannot be framed. Furthermore, the claim involves
allegations of special damages which, pursuant to Fed. R. Civ. P. 9(g), must be specifically stated.

The proposed motion is attached as Exhibit A. Pursuant to Your Honor’s Individual Practices
courtesy copies of the summons with notice and notice of appearance and demand for complaint
are attached as Exhibit B.

To any extent that an answer is arguably required in this case now that it has been removed to
federal court, it would be due 7 days from the date of removal pursuant to Fed. R. Civ. P. 81
(c)(2)(C). The case was removed May 25, 2021. However, it is my understanding from the
Individual Practices and a conversation our paralegal had with your chambers that this letter
request will stay that deadline, to any extent it is arguably applicable, until the conference at which
time Your Honor will set a new deadline. If my understanding is incorrect, then I would appreciate
immediate permission to file the motion or to have the conference scheduled on or before June 1,
2021.

Thank you for your attention to this request. We look forward to hearing from you.


                                                       Very truly yours,

                                                       HURWITZ & FINE, P.C.




                                                       Scott D. Storm

SDS/dam

Attachments

cc:    Wayne A. Gavioli, Esq.
       via email: Wgav2@aol.com
